                                                              Case 4:18-cv-00806-SBA Document 225 Filed 05/13/19 Page 1 of 4



                                                        1   TODD A. ROBERTS (SBN 129722)
                                                            NICOLE S. HEALY (SBN 157417)
                                                        2   ROPERS, MAJESKI, KOHN & BENTLEY
                                                            1001 Marshall Street, Suite 500
                                                        3   Redwood City, CA 94063-2052
                                                            Telephone:     (650) 364-8200
                                                        4   Facsimile:     (650) 780-1701
                                                            Email: todd.roberts@rmkb.com
                                                        5          nicole.healy@rmkb.com

                                                        6   NOSSAMAN LLP
                                                            JAMES H. VORHIS (SBN 245034)
                                                        7   jvorhis@nossaman.com
                                                            JILL N. JAFFE (SBN 286625)
                                                        8   jjaffe@nossaman.com
                                                            50 California Street, 34th Floor
                                                        9   San Francisco, CA 94111
Ropers Majeski Kohn & Bentley




                                                            Telephone:     (415) 398-3600
                                                       10   Facsimile:     (415) 398-2438

                                                       11   Attorneys for Defendants
                          A Professional Corporation




                                                            AMERICAN FINANCIAL BENEFITS CENTER,
                                                       12   AMERITECH FINANCIAL, FINANCIAL EDUCATION
                                Redwood City




                                                            BENEFITS CENTER, and BRANDON DEMOND FRERE
                                                       13

                                                       14                                  UNITED STATES DISTRICT COURT

                                                       15                               NORTHERN DISTRICT OF CALIFORNIA

                                                       16   FEDERAL TRADE COMMISSION,                    Case No. 18-cv-00806-SBA

                                                       17                           Plaintiff,           PARTIES’ STIPULATION AND
                                                                                                         [PROPOSED] ORDER FOR A NINE
                                                       18                      v.                        MONTH STAY OF THIS ACTION AS TO
                                                                                                         ALL PARTIES
                                                       19   AMERICAN FINANCIAL BENEFITS
                                                            CENTER, a corporation, also d/b/a AFB and
                                                       20   AF STUDENT SERVICES;                         Judge: Hon. Saundra Brown Armstrong

                                                       21   AMERITECH FINANCIAL, a corporation;          Complaint filed February 7, 2018

                                                       22   FINANCIAL EDUCATION BENEFITS
                                                            CENTER, a corporation; and
                                                       23
                                                            BRANDON DEMOND FRERE, individually
                                                       24   and as an officer of AMERICAN
                                                            FINANCIAL BENEFITS CENTER,
                                                       25   AMERITECH FINANCIAL, and
                                                            FINANCIAL EDUCATION BENEFITS
                                                       26   CENTER,

                                                       27                           Defendants.

                                                       28
                                                                                                                 STIP. & [PROPOSED] ORDER FOR NINE MONTH
                                                            4836-8614-7222.2                                            STAY OF ACTION AS TO ALL PARTIES -
                                                                                                                                       NO. 18-CV-00806-SBA
                                                                  Case 4:18-cv-00806-SBA Document 225 Filed 05/13/19 Page 2 of 4



                                                        1             WHEREAS Brandon Demond Frere (“Frere”) is a defendant in the instant action; and

                                                        2             WHEREAS the United States Attorney’s Office for the Northern District of California has

                                                        3   filed a criminal complaint against Mr. Frere arising out of the same facts and circumstances that

                                                        4   have given rise to the instant action, in a case captioned United States v. Frere, Case No. 3:18-mj-

                                                        5   71724-SK (N.D. Cal.) (the “USAO action”); and

                                                        6             WHEREAS, although the Corporate Defendants, American Financial Benefits Center,

                                                        7   Ameritech Financial, and Financial Education Benefits Center, are not parties to the USAO

                                                        8   action, both actions arise out of the same facts and circumstances; and

                                                        9             WHEREAS, Mr. Frere believes he may be prejudiced if both the instant civil case and the
Ropers Majeski Kohn & Bentley




                                                       10   parallel criminal case were to proceed, given the differing scope of discovery between the two

                                                       11   actions; and
                          A Professional Corporation




                                                       12             WHEREAS, the Corporate Defendants American Financial Benefits Center, Ameritech
                                Redwood City




                                                       13   Financial, and Financial Education Benefits Center, are no longer operating entities but are being

                                                       14   managed by the Court-appointed Receiver; and

                                                       15             WHEREAS, the Parties’ proposed stay will not modify the Receivership in this case and

                                                       16   the Receiver’s duties, responsibilities, and authority, as set forth in the Modified Preliminary

                                                       17   Injunction entered by this Court on November 29, 2018, will remain in force;

                                                       18             NOW THEREFORE, Defendants Brandon Demond Frere, American Financial Benefits

                                                       19   Center, Ameritech Financial, and Financial Education Benefits Center, and Plaintiff Federal

                                                       20   Trade Commission hereby stipulate and agree to the entry of an Order staying the civil action

                                                       21   against the Defendants for nine (9) months or until the conclusion of the USAO Action,

                                                       22   whichever is first.

                                                       23             SO STIPULATED

                                                       24   ///

                                                       25   ///

                                                       26   ///

                                                       27   ///

                                                       28   ///
                                                                                                                        STIP. & [PROPOSED] ORDER FOR NINE MONTH
                                                            4836-8614-7222.2                                -2-                STAY OF ACTION AS TO ALL PARTIES -
                                                                                                                                              NO. 18-CV-00806-SBA
                                                              Case 4:18-cv-00806-SBA Document 225 Filed 05/13/19 Page 3 of 4



                                                        1   Dated: May 13, 2019                 ROPERS, MAJESKI, KOHN & BENTLEY

                                                        2
                                                                                                       /s/ Nicole S. Healy
                                                        3
                                                                                                TODD A. ROBERTS
                                                        4                                       NICOLE S. HEALY
                                                                                                Attorneys for Defendants AMERICAN
                                                        5                                       FINANCIAL BENEFITS CENTER,
                                                                                                AMERITECH FINANCIAL, FINANCIAL
                                                        6
                                                                                                EDUCATION BENEFITS CENTER, and
                                                        7                                       BRANDON DEMOND FRERE

                                                        8                                            /s/ James H. Vorhis
                                                                                                JAMES H. VORHIS
                                                        9                                       JILL N. JAFFE
Ropers Majeski Kohn & Bentley




                                                                                                Attorneys for Defendants AMERICAN
                                                       10                                       FINANCIAL BENEFITS CENTER,
                                                                                                AMERITECH FINANCIAL, FINANCIAL
                                                       11                                       EDUCATION BENEFITS CENTER, and
                          A Professional Corporation




                                                       12                                       BRANDON DEMOND FRERE
                                Redwood City




                                                       13   Dated: May 13, 2019                 FEDERAL TRADE COMMISSION

                                                       14
                                                                                                       /s/ Sarah Schroeder__________________
                                                       15
                                                                                                SARAH SCHROEDER
                                                       16                                       ROBERTA TONELLI
                                                                                                EVAN ROSE
                                                       17                                       Attorneys for Plaintiff
                                                       18                                       FEDERAL TRADE COMMISSION

                                                       19   Dated: May 13, 2019                 MCNAMARA SMITH LLP

                                                       20
                                                                                                       /s/ Edward Chang
                                                       21
                                                                                                SANJAY BHANDARI
                                                       22                                       EDWARD CHANG
                                                                                                Attorneys for Court-appointed Receiver,
                                                       23                                       THOMAS W. MCNAMARA

                                                       24

                                                       25

                                                       26

                                                       27
                                                       28
                                                                                                           STIP. & [PROPOSED] ORDER FOR NINE MONTH
                                                            4836-8614-7222.2                    -3-               STAY OF ACTION AS TO ALL PARTIES -
                                                                                                                                 NO. 18-CV-00806-SBA
                                                              Case 4:18-cv-00806-SBA Document 225 Filed 05/13/19 Page 4 of 4



                                                        1            Pursuant to Civ. L.R. 5-l(i)(3), the filer attests that concurrence in the filing of the document

                                                        2   has been obtained from the other signatories above.

                                                        3   Dated: May 13, 2019                                 ROPERS, MAJESKI, KOHN & BENTLEY
                                                        4
                                                                                                                         /s/ Nicole S. Healy
                                                        5
                                                                                                                TODD A. ROBERTS
                                                        6                                                       NICOLE S. HEALY
                                                                                                                Attorneys for Defendants AMERICAN
                                                        7                                                       FINANCIAL BENEFITS CENTER,
                                                                                                                AMERITECH FINANCIAL, FINANCIAL
                                                        8                                                       EDUCATION BENEFITS CENTER, and
                                                                                                                BRANDON DEMOND FRERE
                                                        9
Ropers Majeski Kohn & Bentley




                                                       10                                                       ***
                                                       11            After full consideration of the matter, the Court hereby ORDERS as follows:
                          A Professional Corporation




                                                       12            The Parties’ Stipulation is GRANTED; and this action is stayed as to all Defendants for
                                Redwood City




                                                       13   nine (9) months from the date of entry of this Order or until the criminal matter is resolved,
                                                       14   whichever occurs first. The parties shall file a joint status report regarding Defendants: a) within
                                                       15   ten days after the resolution of the criminal matter; or b) ten days prior to the expiration of the
                                                       16   stay, whichever occurs first.
                                                       17            IT IS SO ORDERED
                                                       18   Date: _________________________
                                                       19                                                        HON. SAUNDRA BROWN ARMSTRONG
                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27
                                                       28
                                                                                                                             STIP. & [PROPOSED] ORDER FOR NINE MONTH
                                                            4836-8614-7222.2                                    -4-                 STAY OF ACTION AS TO ALL PARTIES -
                                                                                                                                                   NO. 18-CV-00806-SBA
